           Case 2:16-cr-00279-JAD-PAL Document 388 Filed 10/05/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                             Case No.: 2:16-cr-00279-JAD-PAL
 4 United States of America,
 5                   Plaintiff
                                                          Order Denying Motion for Counseling
 6 v.
                                                                       [ECF No. 387]
 7 Joshua Sadat Washington, et al.,
 8                   Defendants
 9
10          Defendant Joshua Sadat Washington moves this court to order him to receive “therapy-

11 counseling” while he is incarcerated and in the custody of the Bureau of Prisons (BOP).
12 Unfortunately, this court lacks the power to order such programs or resources for an inmate;
13 those decisions are in the hands of the BOP. The court encourages Mr. Washington to present
14 his request to the appropriate prison staff member. Should Mr. Washington still desire such
15 services once he is released and begins his term of supervised release, he can file a motion at that
16 time asking the court to order such services through the U.S. Probation Office.
17          Accordingly, IT IS HEREBY ORDERED that the Ex Parte Motion Requesting a Court

18 Order for Therapy-Counseling [ECF No. 387] is DENIED.
19          Dated: October 5, 2020                       _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
20
21
22
23
24
25
26
27
28
                                                     1
